The opinion of the Court was drawn up by
Shepley J.
The prosecuting officer was in this case permitted to introduce testimony, that a witness, who had testified in favor of the accused, had declared, that in a former case, when called by the same party, he had testified falsely, and that “ he would tell just what Caleb told him to.” The witness had not been first asked, whether he had made such declarations. This course was undoubtedly contrary to a well established rule, which prevails in England and in most of these United States. It was authorized in this State by the case of Ware v. Ware, 8 Greenl. 53. It does not appear to have been necessary to the decision of that case, that the opinion should have stated, that the .rule, which requires, that the witness should be first examined respecting his declarations and acts, had not been admitted in the practice of this State. Whether a practice at variance with a rule resting upon long experience of its beneficial effect, and sustained by many other substantial reasons, should be continued, may deserve consideration ; but the Judge of the District Court cannot be considered as acting erroneously in the admission of testimony authorized by an opinion of this Court which has not been overruled.
*353The testimony was therefore admissible according to our practice, unless it be considered as collateral and irrelative. It certainly had not any direct tendency to prove or disprove the issue. But this is not always the true criterion, by which to determine, whether testimony be material and relative to the issue to be tried. When a witness has been introduced and has testified, it becomes very material to ascertain whether confidence can be reposed in the veracity of his statements. His means of knowledge, his general ■ character for truth, his former statements respecting the same matter, can have no direct tendency to prove or disprove the issue ; yet they may be very material to enable a jury to decide it correctly. Upon the same principle, and for a like purpose, the witness may be examined and other testimony may be introduced to prove, that he has been suborned or corrupted, or that he has attempted to corrupt others, with reference to the pending controversy ; that he has testified under the influence of settled hostility, or of revengeful passions, or under some improper influence of the party, who has introduced him. Many examples of this kind of testimony are to be found in the decided cases, and are cited in the books upon evidence. Such testimony is not considered as coming within the rule, which excludes testimony offered to contradict that, which is collateral and irrelative.
If the question had been put to the witness in this case, whether he had testified falsely in a former case, in which the accused was a party, he might have refused to answer, because it might have criminated himself; but if he had consented to answer, and had stated, that he had not, his declarations to the contrary might have been received. Such testimony would not be admissible for the purpose of showing, that he had been guilty of an offence ; but for the purpose of showing, that the relations between him and the party, who introduced him, were such as to induce him to swerve from the truth. For the like reason he might have been required to answer, whether he had stated, that he would testify, as the accused should desire. As our present practice does not re*354quire such previous examination, his declarations must be considered as properly received.
Exceptions overruled, and case remanded.